PER CURIAM.
On the 22d day of October, 1913, the plaintiff herein prosecuted a writ of error to review an order of the superior court for Navajo county, entered on the 24th day of October, 1912, striking from the files of said cause the second amended complaint of the plaintiff.
The defendants move to quash the writ, on the ground that, when the plaintiff commenced the prosecution thereof, there was no law authorizing a review in this court of the judgments and orders of superior courts by means of the writ of error. To this motion the plaintiff has made no objection, and has not called to our attention any law which authorizes this court to review by a writ of error prosecuted subsequent to the 1st day of October, 1913.
We are of opinion that the motion to quash the writ of error should he granted, and it is so ordered.